Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conductance adjuster” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 19, it is not clear what the metes and bounds of the limitation “residence time of the sterilant is secured” is.
In Claim 24, it is not clear how “circular washers apart from each other”.
Claim 27 recites the limitation "the vaporizer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 27, it is not clear what the limitation “made” in line 7 is attempting to set forth.
Claim 28 recites the limitation "the vaporizer" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shiosawa (20060280646) in view of Van Buskirk (5882416).
As to Claim 14, Shiosawa (‘646) discloses a vaporizer (8) for vaporizing a sterilant to supply to a sterilization chamber (1), the vaporizer comprising: 
a sterilant injection line (i.e. line in which valve 9 is located) through which the sterilant moves (from 8 - see Figures 1-2); and 
a pumping line (i.e. line in which valve 10 is located), which is configured integrally with the sterilant injection line (i.e. line in which valve 9 is located) (see Figure 2), through which air exhausted from the sterilization chamber (1) moves. 
While Shiosawa (‘646) does not appear to specifically teach that the conductance of the pumping line (i.e. line in which valve 10 is located) is greater than the conductance of the sterilant injection line (i.e. line in which valve 9 is located), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide greater conductance for the pumping line compared to the sterilant injection line in the vaporizer of Shiosawa in order to evacuate the vaporizer and/or sterilization chamber quickly and efficiently. Only the expected results would be attained.


As to Claim 25, Shiosawa (‘646) discloses a sterilization device (see Figure 1) comprising: 
a target object storage container (1) storing a target object (M) therein and receiving a sterilant (via valve 9 – see Figure 1)); 
a vacuum pump (5; 4) evacuating the target object storage container (1) *see Figures 1-2); and 
a line (i.e. line in which valves 9 and 10 are located) connecting the target object storage container (1) to the vacuum pump (5) (see Figures 1-2), 
wherein the line (i.e. line in which valves 9 and 10 are located) comprises a sterilant injection line (i.e. line in which valve 9 is located) into which the sterilant is injected, and a pumping line (i.e. line in which valve  10 is located), which is configured integrally with the sterilant injection line (i.e. line in which valve 9 is located) (see Figure 2), through which air exhausted from the target object storage container (1) moves.

In addition, it was known in the art before the effective filing date of the claimed invention to provide greater conductance for a pumping line in a device. Van Buskirk (‘416) discloses that one or more lines with a higher conductance is provided in a device downstream from a vaporization zone in order to increase vaporization efficiency (see entire document, particularly Col. 6 lines 1-9 and 40-41, Col. 9 lines 21-43, particularly lines 21-25).  It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide greater/higher conductance in the pumping line (that is downstream from the vaporization zone) of Shiosawa in order to provide a more efficient vaporization in the vaporization device as shown by Van Buskirk.
Thus, Claims 14 and 25 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Shiosawa (‘646) and Van Buskirk (‘416).

Allowable Subject Matter
Claims 15-18, 20-23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 6364604, 7854962.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/REGINA M YOO/            Primary Examiner, Art Unit 1799